DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea of data comparison as it pertains to a mental processes or commercial interactions (such as pertaining to package delivery). 
Re claims 1 and 16, the claims recite the limitations of receiving package information, receiving a message, comparing information and the message and determining a change for delivery.  These limitations, as drafted, is a system/ method/ computer readable medium, that under its broadest reasonable interpretation covers performance of limitations in the mind but for the recitation of generic computer components (memory, processor, and device).  That is, other than reciting “by the hardware processor” nothing in the claim elements precludes the steps from practically being performed in the mind.  Package information is “received” an electronic message is “received” package and messages are “compared” and a change for delivery is “determined”.  The mere nominal recitation of a generic processor does not take the claim limitations out of the mental process groupings.  Alternatively, the claims can be grouped under 
Under prong two of step 2A the additional elements of the processor and memory are not more than the judicial exception because the judicial exception is merely being applied by the generic computer to perform the abstract idea, which are well understood and routine activities.  
Under step 2b, the additional elements do not amount to significantly more as they are only generic computing devices performing generic computing steps of data manipulation.   Therefore, such limitations cannot integrate a judicial exception into a practical application and the claim is ineligible under 101.  
The dependent claims are rejected as least for their dependence and the fact that they merely specific details of the abstract ide, such as the types of data, sending of data, and receiving of data.
The claims are ineligible under 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims  1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keubert et al., (US 20020165729).
Re claim 1, Keubert et al. teaches a system comprising:
		A hardware processor;
		a memory device, the memory device storing executable that when executed by the hardware processor (implicit in the computer based system of FIG. 1+), cause the hardware processor to:
receive package information associated with a delivery of a package (database 125 and paragraph [0032] + wherein information about the package is received);

Keubert et al. is silent to:
parse the electronic message into a plurality of segments;
compare electronically the package information to at least one of the plurality of segments of the electronic message from the device associated with the addressee of the package;
determine a change from the delivery of the package based on the comparing of the package information to the electronic message sent from the device associated with the addressee of the package, as Keubert teaches receiving an electronic message for change of delivery and determining a change of delivery, but is silent to the parsing and specific comparisons.
However, the Examiner notes that Keubert et al. teaches the database entry is indexed by an identification tag number or other identifier of the mailing and that the database entry includes recipient and sender information, etc. (paragraph [0022]+).  In Keubert et al., after the database entry is created, the recipient communicates change of delivery instructions to the system (paragraph [0043] +).  Though silent to such a change of delivery instructions as a message being parsed into segments, the Examiner notes it would have been obvious for a such a communication/collection of communications for the change of address to include an identification tag number (or some functionally equivalent means to identify the package that is desired to have its delivery changed) in addition to the proposed change of delivery itself (in order to change the delivery properly).  Therefore, it would have been obvious for a communication to have a means to identify a package and identify its change of delivery 
Re claim 2, the comparing is performed at a package carrier (paragraph [0047] +.
Re claim 3, the package information is received at the package carrier, as the database is populated as discussed above.
Re claims 4-5, paragraph [0021] + teaches the use of camera and pattern device 125 obtaining information from the label on the package.  Paragraph [0022]+ teaches that the database created by the pattern recognition device can include sender and recipient information and also other information such as scheduled data, size, weight, and an image of the parcel and paragraph [0033]+ teaches that weight is from weighing the parcel.  Thus a plurality of different types of package information are obtained (some from the package indicia directly being read) and others from properties of the package itself (such as weight).  The Examiner maintains that a comparison of part of the data is equivalent to a comparison of the whole, and that it would have been obvious to one of ordinary skill in the art to obtain package data optically by barcode scanning, realizing that such information is not required for the comparison to direct in the prior art (data obtained from the predefined list). Some package information is obtained by optically 
Re claim 5, though silent to an RFID tag, the Examiner notes that given barcodes/ optical tags, the use of an alternative type of tag (RFID) is an obvious expedient for the expected results of data storage, security, etc.
Re claims 6-7, paragraph [0043] + teaches the message comprises at least one of mailing date, delivery date, and recipient identity.  Further, paragraph [0034] + teaches the delivery point include the recipient name and address.
Re claim 8, as discussed above the change can be for delivery to a different location, which is interpreted as designating the package for delivery.
Re claim 9, paragraph [0009] + teaches a recipient may want to redirect delivery such as weight or large size.  Though silent to the electronic comparison including weight (threshold), it would have been obvious to one of ordinary skill in the art to do so in order to adjust delivery when the weight or size cannot be accommodated at a certain location.  Paragraph [0022]+ teaches the storage of weight/size in a database by the pattern recognition device reading, and thus it would have been obvious to compare the package and message to determine if the size is too large and thus to change delivery based on such constraints, in order to provide convenience for the user.  

Re claim 11-13, the limitations have been discussed above re claims 1-3.
Re claim 15, the limitations have been discussed above re claim 8.
Re claims 16-18, the limitations have been discussed above re claims 1-3.
Re claims 14, and 19, the limitations have been discussed above re claims 4-5.
Re claim 20, the limitations have been discussed above re claim 8.
Claims  4-5, 14, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keubert et al., as discussed above, in view of Bonnet (US 5655643).
Re claim 4, the teachings of Keubert et al. have been discussed above but is silent to the package information obtained by optically scanning a barcode include the compared information (weight).
Bonnet teaches such limitations (col 5, line 10+ which teaches storing the weight in the barcode).
Prior to the effective filing date it would have been obvious to combine the teachings in order to increase speed/ efficiency/ accuracy through coded data.
Re claim 5, though silent to RFID, RFID is a known alternative, for expected results such as data storage capacity and security.  
Re claims 14 and 19, the limitations have been discussed above re claims 4-5.
Claims  5, 14, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keubert et al., as discussed above, in view of Didriksen et al. (US 20010042055).

Didriksen et al. generally teaches RFID on parcels/packages as known in the art to provide information (paragraph [0181] +).
Prior to the effective filing date it would have been obvious to combine the teachings in order to provide the expected results of RFID such as information storage and security.
Re claims 14 and 19, the limitations have been disused above. 
Claims  1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keubert et al. (US 20020165729) in view of Sansone (US 6549892).
Re claim 1, Keubert et al. teaches a system comprising:
		A hardware processor;
		a memory device, the memory device storing executable that when executed by the hardware processor (implicit in the computer based system of FIG. 1+), cause the hardware processor to:
receive package information associated with a delivery of a package (database 125 and paragraph [0032] + wherein information about the package is received);
		receive an electronic message from a device associated with an addressee of the package (abstract+ and from device such as 36 and [0043] + wherein the recipient may, for example, communicate instructions for changed delivery over the same channel used to notify the recipient in the previous stage (e.g., email, telephone, website, etc.);
Keubert et al. is silent to:
parse the electronic message into a plurality of segments;

determine a change from the delivery of the package based on the comparing of the package information to the electronic message sent from the device associated with the addressee of the package, as Keubert teaches receiving an electronic message for change of delivery and determining a change of delivery, but is silent to the parsing and specific comparisons.
However, the Examiner notes that Keubert et al. teaches the database entry is indexed by an identification tag number or other identifier of the mailing and that the database entry includes recipient and sender information, etc. (paragraph [0022]+).  In Keubert et al., after the database entry is created, the recipient communicates change of delivery instructions to the system (paragraph [0043] +).  Though silent to such a change of delivery instructions as a message being parsed into segments, the Examiner notes it would have been obvious for a such a communication/collection of communications for the change of address to include an identification tag number (or some functionally equivalent means to identify the package that is desired to have its delivery changed) in addition to the proposed change of delivery itself (in order to change the delivery properly).  Therefore, it would have been obvious for a communication to have a means to identify a package and identify its change of delivery information so that the proper package can properly have its delivery changed.  Accordingly, whether having a single communication parsed or a plurality of communications separately received with the tag number and delivery change information, the inclusion of these data would have been an obvious expedient in order to properly process the change of delivery for the proper item.  One would have been motivated to parse a single communication for such data, for ease of use/efficiency by having a single data message for the change of address, such a message 
Nonetheless, Sansone teaches (FIG. 7 and its explanation) that a mail recipient enters a request to have the address for the unique code number changed, and when the entered code matches, then the request is entered and processed and the address change is made.  It would have been obvious that such a communication of information be parsed/ separated out (by having it in a message) in order to authorize the mail change to be made by comparing the information (identifier) to match before authorizing the change of address, thus obtaining expected data formats and parsing them (separating them out) such as for efficiency.  Though Sansone teaches two inputs of the data, merging them into a single input would be well within the ordinary skill in the art for efficiency of communication.
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to do this in order to authenticate a change of address/ delivery by electronically processing the data (parsing) to obtain the necessary data and authorization.  
Re claim 2, the comparing is performed at a package carrier (paragraph [0047] +.
Re claim 3, the package information is received at the package carrier, as the database is populated as discussed above.
Re claims 4-5, paragraph [0021] + teaches the use of camera and pattern device 125 obtaining information from the label on the package.  Paragraph [0022]+ teaches that the database created by the pattern recognition device can include sender and recipient information and also other information such as scheduled data, size, weight, and an image of the parcel and 
Re claim 5, though silent to an RFID tag, the Examiner notes that given barcodes/ optical tags, the use of an alternative type of tag (RFID) is an obvious expedient for the expected results of data storage, security, etc.
Re claims 6-7, paragraph [0043] + teaches the message comprises at least one of mailing date, delivery date, and recipient identity.  Further, paragraph [0034] + teaches the delivery point include the recipient name and address.
Re claim 8, as discussed above the change can be for delivery to a different location, which is interpreted as designating the package for delivery.
Re claim 9, paragraph [0009] + teaches a recipient may want to redirect delivery such as weight or large size.  Though silent to the electronic comparison including weight (threshold), it 
Re claim 10, an electronic notification is sent to the device associated with the addressee (paragraph [0044] +). 
Re claim 11-13, the limitations have been discussed above re claims 1-3.
Re claim 15, the limitations have been discussed above re claim 8.
Re claims 16-18, the limitations have been discussed above re claims 1-3.
Re claims 14, and 19, the limitations have been discussed above re claims 4-5.
Re claim 20, the limitations have been discussed above re claim 8.
Claims  4-5, 14, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keubert et al./ Sansone, as discussed above, in view of Bonnet (US 5655643).
Re claim 4, the teachings of Keubert et al./ Sansone have been discussed above but is silent to the package information obtained by optically scanning a barcode include the compared information (weight).
Bonnet teaches such limitations (col 5, line 10+ which teaches storing the weight in the barcode).
Prior to the effective filing date it would have been obvious to combine the teachings in order to increase speed/ efficiency/ accuracy through coded data.

Re claims 14 and 19, the limitations have been discussed above re claims 4-5.
Claims  5, 14, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keubert et al./ Sansone, as discussed above, in view of Didriksen et al. (US 20010042055).
Re claim 5, the teachings of Keubert et al./ Sansone have been discussed above but are silent to RFID.
Didriksen et al. generally teaches RFID on parcels/packages as known in the art to provide information (paragraph [0181] +).
Prior to the effective filing date it would have been obvious to combine the teachings in order to provide the expected results of RFID such as information storage and security.
Re claims 14 and 19, the limitations have been disused above. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 20100131759 at paragraph [0030] + teaches the use of a tracking number to match and then changing the delivery address).  Thus an id is compared to match and then the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.